The defendants in their answers relied upon the act of 1715 (Rev., ch. 10), entitled "An act concerning proving wills and granting letters of administration, and to prevent frauds in the management of intestate estates."
In this case the defendants have pleaded the act of 1715, which declares that creditors of any person deceased shall make their claim within seven years after the death of such debtor; otherwise, such creditor shall be forever barred. The plaintiff charges that John Streator died insolvent, and that the letters of administration on his estate have never been granted to any person.
With respect to his insolvency, it appears that a suit was   (326) pending against Jones at his death, in which he had an interest. A recovery has been effected by his representatives since his death, so that it does not appear that he did die insolvent.
With respect to the other objection, that no person administered upon his estate, it may be observed that no person has yet administered, and the plaintiff had as much right to sue within seven years after his death as he had when he brought this suit. He might have administered upon Streator's estate himself, and in that character might have filed a petition against the heirs at law under the act of 1789 (Rev., ch. 311), provided there was no personal estate. As there was no obstacle to bringing suit within seven years more than exists at this time, and no suit was brought before the present one, I think the act before recited is a bar to it.
PER CURIAM.                           Bill dismissed, with costs.